Case 2:21-cv-06623-RGK-RAO Document 12 Filed 08/19/21 Page1of2 Page ID #:460

 

 

 

 

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:21-cv-06623-RGK-RAO Date August 19, 2021
Title STELLA WILSON, et al v. CUCUMBER HOLDINGS, LLC, et al
Present: The Honorable R.GARY KLAUSNER, U.S. DISTRICT JUDGE
Sharon L. Williams (Not Present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) ORDER REMANDING CIVIL ACTION TO

SUPERIOR COURT

 

On August 16, 2021, Defendants Cucumber Holdings LLC and California Opco LLC
(collectively, “Defendants”) removed this action from state court, asserting federal subject matter
jurisdiction based on a federal question.

Removal jurisdiction is governed by statute. See 28 U.S.C. §§ 1441, et seq. The Ninth Circuit has
held unequivocally that the removal statute is construed strictly against removal. Ethridge v. Harbor
House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988). The strong presumption against removal jurisdiction
means that “the defendant always has the burden of establishing that removal is proper.” Gaus v. Miles,
Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citing Nishimoto v. Federman-Bachrach & Assocs., 903 F.2d
709, 712 n.3 (9th Cir. 1990)): see also In re Ford Motor Co./Citibank (South Dakota), N.A., 264 F.3d
952, 957 (9th Cir. 2001) (“The party asserting federal jurisdiction bears the burden of proving the case is
properly in federal court.”).

Defendants state that the basis for removal is that Plaintiffs’ claims arise under federal law.
However, the Court’s careful review of the Complaint shows that Plaintiffs raise no federal question
therein. Plaintiffs’ Complaint arises out of claims related to the death of Stella Wilson, who died from
complications related to COVID-19, while in Defendants’ care. Plaintiffs allege elder abuse, violation of
patient rights, negligence, and wrongful death. The Complaint does not set forth any claims arising
under the U.S. Constitution, treaties, or laws of the United States for which the Court would have
“original jurisdiction.” 28 U.S.C. § 1441(b).

In their Notice of Removal, Defendants argue that Plaintiffs’ claims are preempted by the Public
Readiness and Emergency Preparedness Act (“PREP Act”), a federal law that provides immunity to
“covered persons” who have administered a “covered countermeasure.” However, on its face, the

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page | of 2
Case 2:21-cv-06623-RGK-RAO Document 12 Filed 08/19/21 Page 2of2 Page ID#:461

 

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:21-cv-06623-RGK-RAO Date August 19, 2021
Title STELLA WILSON, et al v. CUCUMBER HOLDINGS, LLC, et al

 

Complaint does not allege any facts that implicate the PREP Act. Moreover, Defendants cannot confer
jurisdiction upon the Court by attempting to attach a federal question to their Notice of Removal or
asserting an affirmative defense under federal law. Accordingly, Defendant’s removal is improper for
lack of federal question jurisdiction.

For the foregoing reasons, the above-entitled case is ordered REMANDED to the Superior Court
for all further proceedings for lack of subject matter jurisdiction.

IT IS SO ORDERED.

 

Initials of Preparer

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2
